Case: 13-12969   Date Filed: 03/06/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12969
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:11-cv-62119-WPD


KANTI PONAMGI,

                                                            Plaintiff-Appellant,

                                  versus


SAFEGUARD SERVICES, LLC,

                                                          Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 6, 2014)


Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-12969    Date Filed: 03/06/2014     Page: 2 of 5


       Kanti Ponamgi appeals the district court’s grant of summary judgment to

Safeguard Services, LLC (Safeguard), as to her claims of gender discrimination

under the Equal Pay Act, 29 U.S.C. § 206(d) (EPA). After review, 1 we affirm the

district court’s grant of summary judgment.

                                  I. BACKGROUND

           Ponamgi, a female, was employed by Safeguard from June 2006 until May

2011 as an “Insurance Specialist III,” more commonly known as a data analyst.

Safeguard’s former program director, Barbara Atlas, explained that data analysts

were paid varying salaries within established ranges based on their skills and

experience. Atlas stated that Ponamgi’s work performance was subpar, and her

starting salary was justified based on the fact she had the least prior relevant

experience of all employees hired as an Insurance Specialist III. Ponamgi’s

responsibilities were extremely limited and distinct from all other data analysts in

her classification due to her limited skills and experience. These statements were

all confirmed by Chris Anghelescu, one of Ponamgi’s former supervisors.

       Atlas also explained Safeguard hired new employees at a more competitive

salary after it received a substantial contract in 2009 (the Zone 7 contract), which

created a pay disparity between old and new employees. The evidence confirmed

that Safeguard discussed internally the need to attract and retain more qualified

       1
        We review de novo a district court’s grant of summary judgment. Weeks v. Harden
Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002).

                                            2
                 Case: 13-12969      Date Filed: 03/06/2014    Page: 3 of 5


individuals and proposed increasing salaries to accomplish that goal. Old

employees’ salaries were not increased in line with the new compensation policy.

      Of employees designated as an Insurance Specialist III, a female hired in

December 2006 was the highest paid employee in 2009 and 2010. The ten next

highest paid employees were hired in, or later than, October 2009. The lowest paid

employee was a male hired in September 2000. The only male hired prior to

October 2009 paid more than Ponamgi had a salary of $50,000, as compared to

Ponamgi’s salary of $47,500.

                                     II. DISCUSSION

      Ponamgi asserts the district court improperly evaluated Safeguard’s motion

for summary judgment through the burden-shifting regime of McDonnell

Douglas. 2 She contends Safeguard’s assertion that new employees’ salaries were

higher because of the Zone 7 contract is insufficient to support a grant of summary

judgment. As to the experience argument, she argues Safeguard did not

substantiate its claim the new employees had sufficient experience to justify the

pay disparity. Conversely, the evidence shows Ponamgi has significant experience

and qualifications to color her claim of discrimination.




      2
          McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                              3
               Case: 13-12969     Date Filed: 03/06/2014    Page: 4 of 5


      To establish a prima facie case of discrimination under the EPA, a plaintiff

must show that her employer paid employees of the opposite sex more for equal

work on jobs that require equal skill, effort, and responsibility, and that are

performed under similar working conditions. 29 U.S.C. § 206(d)(1). Once a

plaintiff establishes a prima facie case, the employer may avoid liability by proving

by a preponderance of the evidence that the pay differences are based on any factor

other than sex. Steger v. Gen. Elec. Co., 318 F.3d 1066, 1078 (11th Cir. 2003).

The burden to prove this affirmative defense is heavy and it must be demonstrated

that gender provided no basis for the difference in wages. Id. An employer may

consider factors that constitute unique characteristics of the same job such as:

(1) an individual’s experience, training, or ability; or (2) special exigent

circumstances connected with the business. Id. Evidence of an employer’s routine

practices is relevant to prove that its conduct at a particular time conformed to its

routine practices. Id. If the employer meets its burden, the employee must rebut

the explanation by showing with affirmative evidence that the employer’s offered

explanation is pretextual or offered as a post-event justification for a gender-based

difference. Id.

      The district court did not err in granting summary judgment in favor of

Safeguard. Even if Ponamgi could establish a prima facie case of gender

discrimination under the EPA, the evidence shows the salary disparity was based


                                           4
                Case: 13-12969       Date Filed: 03/06/2014      Page: 5 of 5


upon factors other than gender. See 29 U.S.C. § 206(d)(1). First, Ponamgi

possessed limited technical skills, could not perform the same work as her

coworkers, and had the least prior experience in data analysis at her position.

Second, all of the male employees that were paid more than Ponamgi were hired

after the award of the Zone 7 contract and corresponding increase in starting

salary, or had the same salary that Ponamgi started with and would have been

receiving were it not for her poor performance review in 2010.

       Ponamgi has not produced affirmative evidence to contradict Safeguard’s

defense and prove that her lower salary was based on her gender. See Steger, 318

F.3d at 1078. Although Ponamgi argues that the district court improperly

evaluated Safeguard’s motion for summary judgment through McDonnell Douglas,

the court did not rely upon McDonnell Douglas in evaluating her claim and the

record does not support her assertion. Although she asserts her experience and

qualifications warranted higher pay, this argument does not contradict Safeguard’s

assertions the pay disparity was based upon her coworkers’ superior experience

and skill, and market exigencies. Accordingly, we affirm the district court. 3

       AFFIRMED.



       3
         Ponamgi does not raise any specific arguments as to her motion to alter or amend
judgment in her brief and that argument is thus abandoned. See Greenbriar, Ltd. v. City of
Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).


                                               5